DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 03/17/2021.
Claims 1-4, 6, 10-13, and 21-31 are pending and are rejected.
Claims 1-4, 6, 10, 12-13 are amended.
Claims 5, 7-9, and 14-20 have been canceled.
Claims 21-31 are new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.

Claim Objections
Claims 10 and 26 are objected to because of the following informalities:  The last limitation recites “… selected based the second ranked list…” should be written as “… selected based on the second ranked list…”.  Appropriate correction is required.



Response to Arguments
Applicant’s arguments with respect the 35 USC 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, Green [0045] still teaches the amended limitations “determining, based on the …whether each chat group meets a threshold activity quantity” and “determining based on the usage time related to each chat group, whether each chat group meets a threshold usage time”.  Green teaches that based on retrieved interactions and times associated with the retrieved interactions, set of groups is identified, wherein the identified is based on interaction of the user with a group when the user accesses a content item associated with the group via a client device during a period of time, e.g., 24 hours (see further [0043]).  The interaction of the user with the group corresponds to the “threshold activity quantity” during a period of time corresponds to the “threshold usage time”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11-13, 21-24, 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 20160378758 A1) in view of Ye (US 10142279 B2).
As to claim 1, Green teaches a system for generating a chat group recommendation, comprising:
a processor ([0059] computer processor); and
a memory in communication with the processor, the memory comprising executable instructions that, when executed by the processor, cause the processor to control the system to perform:
monitoring one or more activities related to each of a plurality of chat groups associated with a real-time chat application, each activity being initiated in response to an input received via a user interface  (fig. 1, [0016] plurality client devices 10 receives input from users, where each of the client devices executes a browser application (chat application) to enable interaction between the client device 110 and the social networking system 140 via the network 120; [0043] the social networking system 140 stores an interaction associated with a user and with a group when the user accesses a content item associated with the group (activities related to each of a plurality of chat groups) via a client device 110 for at least a threshold length of time.  The social networking system 140 also stores information describing additional types of interactions where users viewed content associated with a group; [0040] networking system 140 received an interaction by a user with a group, allowing the social networking system 140 to store information describing interactions by the user with the group in real-time);
Examiner node: The process of stores an interaction associated with a user when user viewing content item associated with a group is inherent to monitor activity of a user because in order to detect the activity of the user such as accessing or viewing the content item, the activity of the user is monitored.
monitoring a usage time related to each of the plurality of chat groups ([0045] Based on the retrieved interactions and times associated with the retrieved interactions, the social networking system identifies a set of groups with which the requesting user has at least a threshold likelihood of interacting within a time interval from the groups);
Examiner node: Identifies a set of groups based on interacting of users within a time interval is inherent to monitoring usage time of user in the set of groups.
determining, based on the one or more activities related to each chat group, whether each chat group meets a threshold activity quantity, wherein the threshold activity quantity is relative to a plurality of activity quantities of the plurality of chat groups ([0045] Accounting for times associated with interactions between a user and various groups allows the social networking system to identify the set of groups based on the most recent interactions by the user, increasing the likely relevance of the identified groups to the user; [0047] the social networking system 140 applies a model to the retrieved interactions to determine a frequency with which the user performs an interaction with groups (threshold activity quantity) having characteristics matching, or similar to, characteristics of a group);
determining, based on the usage time related to each chat group, whether each chat group meets a threshold usage time ([0045] the set of groups includes groups with which the user has at least a threshold likelihood of interacting during a 24 hour interval (threshold usage time). Identifies one or more groups with which the user previously interacted having characteristics matching, or similar to, the characteristics associated with the group as well as the times when the user performed the interactions with the one or more groups);
Green does not explicitly teach
identifying, from the plurality of chat groups, a set of recommended chat groups including one or more chat groups that meet the threshold activity quantity and the threshold usage time;
displaying, via the user interface, a recommended chat group list comprising the set of recommended chat groups.

identifying, from the plurality of chat groups, a set of recommended chat groups including one or more chat groups that meet the threshold activity quantity and the threshold usage time (col. 15, lines 8-13, after updating the algorithm model, the server sends the updated algorithm model to the terminal, so that the terminal may obtain affinity values of conversation items in the conversation list according to the updated algorithm model and adjust the display order of conversation items (recommended chat groups) in the conversation list according to the affinity values; col. 14, lines 33-45, The server filters the behavior data according to a fourth preset type newly added within a feature update period (threshold usage time), so as to obtain the fourth preset type of data from the behavior data (threshold activity quantity).  When a feature update period of the algorithm model is reached, the server filters the previously received behavior data according to a fourth preset type newly added within the feature update period, wherein col. 11, lines1-2 indicates that behavior data corresponding to a user's interaction with a conversation list from a terminal); and
displaying, via the user interface, a recommended chat group list comprising the set of recommended chat groups (col. 18, lines 9-14, the terminal associates  the sorted order with the display order of the conversation items. Specifically, after performing operation, the terminal obtains a sorted order of the conversation items and uses the sorted order as the display order of the conversation items).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Green disclosure, for presenting a listing of message logs, as taught by Ye. One would be motivated to do so that frequency and time attenuation of message transmission and reception, a degree of concern for conversation items can be adjusted dynamically to satisfy demands of the user to the greatest extent. Thus, the flexibility of the conversation list is greatly improved, and the user experience is enhanced.

As to claim 2, Green and Ye teach the system of claim 1, wherein Green further teaches
the one or more activities related to each group include accessing each chat group ([0006] Based on locations associated with users included in each group, the social networking system determines a location associated with each group.).

As to claim 3, Green and Ye teach the system of claim 1, wherein Green further teaches the instructions, when executed by the processor, further cause the processor to control the system to perform:
determining, based on the one or more activities or the usage time of each chat group, a metric of each chat group ([0043] stores an interaction when at least a threshold amount of a content item associated with a group is presented by a client device 110; [0048] determines scores associated with groups in the set of groups (determining…a metric of each chat group));
ranking, based on the determined metric of each chat group, the plurality of chat groups ([0049] the social networking system 140 ranks groups in the set of groups based on their associated scores and selects groups having at least a threshold position in the ranking); 
Green does not explicitly teach
identifying, based on the ranking of the plurality of chat groups, one or more chat groups to be included in the set of recommended chat groups. 
Ye teaches 
identifying, based on the ranking of the plurality of chat groups, one or more chat groups to be included in the set of recommended chat groups (col. 9, lines 57-61, the conversation list refers to a conversation list in an instant messaging application, where the conversation list includes conversation items for interaction between the user of the terminal and contacts).


As to claim 4, Green and Ye teach the system of claim 1, wherein Green further teaches the metric is indicative of at least one of:
a number of times each chat group is opened;
a number of times each chat group is opened solely to mark unread messages as read;
a number of sent messages in each chat group ([00027] the number and types of comments posted by a user about an object; ([0077] the calculator calculates the activeness score using a number of times multimedia content has been transmitted  and received in the individual chatroom ( number of sent messages in each chat group)); 
an amount of time spent by a user in each chat group ([0033] if the user views a content item associated with an additional group having similar characteristics to the group for at least a threshold length of time (time spent), the social networking system identifies an interaction where the user has viewed the content item);
a number of times a user recommended each chat group or invited an individual to join each chat group ; and a number of unread messages in each chat group ([0044] the social networking system retrieves interactions where the requesting user hid information describing a group, such as a recommendation to join the group (a number of times a user recommended each chat group or invited an individual to join each chat group)).

As to claim 7, Green and Ye teach the system of claim 1, wherein Green further teaches 
the metric is further indicative of an amount of time spent by a user in each group in the chat groups ([0033] if the user views a content item associated with an additional group having similar characteristics to the group for at least a threshold length of time (time spent), the social networking system identifies an interaction where the user has viewed the content item).

As to claim 11, Green and Ye teach the system of claim 1, wherein Green further teaches
the system comprises a user device ([0016] a client device is a device having computer functionality of a computer system, such as a personal digital assistant (PDA), a mobile telephone, a smartphone).

As to claim 12, Green and Ye teach the system of claim 3, wherein Ye further teaches
displaying the recommended chat group list comprises displaying the set of recommended chat group in a non-chronological order (col. 17, lines 36-36, the terminal sorts the conversation items in a descending order according to the affinity values).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Green disclosure, a sorting conversation items, as taught by Ye. One would be motivated to do so a lower weight may be intelligently assigned to a group conversation in which the user has a low degree of participation to keep the group conversation at an appropriate position in the conversation list, so that no excessive disturbance is caused to the user.

As to claim 13, Green and Ye teach the system of claim 1, wherein Ye further teaches the set of recommended chat groups comprises:
a first chat group having a first ranking (col. 17, lines 58-62, after obtaining the affinity values of the conversation items in the current conversation list, the terminal sorts the obtained affinity values of the conversation items in a descending order); and 
a second chat group having a second ranking lower than the first ranking  (col. 17, lines 58-62, after obtaining the affinity values of the conversation items in the current conversation list, the terminal sorts the obtained affinity values of the conversation items in a descending order, so as to obtain an order of the affinity values of the conversation items),
Examiner note:  Because sorting by a descending order, the conversation items at upper levels are ranking higher than the conversation items at lower levels.
wherein the first chat group is arranged above the second chat group in the displayed recommend chat group list (col. 18, lines 5-7, conversation items that include more recent messages sent between the user and the contact are positioned closer to the top of the conversation list).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Green disclosure, a sorting conversation items, as taught by Ye. One would be motivated to do so a lower weight may be intelligently assigned to a group conversation in which the user has a low degree of participation to keep the group conversation at an appropriate position in the conversation list, so that no excessive disturbance is caused to the user.

As to claim 21, Green teaches method of operating a system for generating a chat group recommendation, the method comprising:
monitoring one or more activities related to each of a plurality of chat groups associated with a real-time chat application, each activity being initiated in response to an input received via a user interface (fig. 1, [0016] plurality client devices 10 receives input from users, where each of the client devices executes a browser application (chat application) to enable interaction between the client device 110 and the social networking system 140 via the network 120; [0043] the social networking system 140 stores an interaction associated with a user and with a group when the user accesses a content item associated with the group (activities related to each of a plurality of chat groups) via a client device 110 for at least a threshold length of time.  The social networking system 140 also stores information describing additional types of interactions where users viewed content associated with a group; [0040] networking system 140 received an interaction by a user with a group, allowing the social networking system 140 to store information describing interactions by the user with the group in real-time);
monitoring a usage time related to each of the plurality of chat groups ([0045] Based on the retrieved interactions and times associated with the retrieved interactions, the social networking system identifies a set of groups with which the requesting user has at least a threshold likelihood of interacting within a time interval from the groups);
determining, based on the one or more activities related to each chat group, whether each chat group meets a threshold activity quantity, wherein the threshold activity quantity is relative to a plurality of activity quantities of the plurality of chat groups ([0045] Accounting for times associated with interactions between a user and various groups allows the social networking system to identify the set of groups based on the most recent interactions by the user, increasing the likely relevance of the identified groups to the user; [0047] the social networking system 140 applies a model to the retrieved interactions to determine a frequency with which the user performs an interaction with groups (threshold activity quantity) having characteristics matching, or similar to, characteristics of a group);
determining, based on the usage time related to each chat group, whether each chat group meets a threshold usage time ([0045] the set of groups includes groups with which the user has at least a threshold likelihood of interacting during a 24 hour interval (threshold usage time). Identifies one or more groups with which the user previously interacted having characteristics matching, or similar to, the characteristics associated with the group as well as the times when the user performed the interactions with the one or more groups);
Green does not explicitly teach
identifying, from the plurality of chat groups, a set of recommended chat groups including one or more chat groups that meet the threshold activity quantity and the threshold usage time; and
displaying, via the user interface, a recommended chat group list comprising the set of recommended chat groups.
Ye teaches
identifying, from the plurality of chat groups, a set of recommended chat groups including one or more chat groups that meet the threshold activity quantity and the threshold usage time (col. 15, lines 8-13, after updating the algorithm model, the server sends the updated algorithm model to the terminal, so that the terminal may obtain affinity values of conversation items in the conversation list according to the updated algorithm model and adjust the display order of conversation items (recommended chat groups) in the conversation list according to the affinity values; col. 14, lines 33-45, The server filters the behavior data according to a fourth preset type newly added within a feature update period (threshold usage time), so as to obtain the fourth preset type of data from the behavior data (threshold activity quantity).  When a feature update period of the algorithm model is reached, the server filters the previously received behavior data according to a fourth preset type newly added within the feature update period, wherein col. 11, lines1-2 indicates that behavior data corresponding to a user's interaction with a conversation list from a terminal); and
displaying, via the user interface, a recommended chat group list comprising the set of recommended chat groups (col. 18, lines 9-14, the terminal associates  the sorted order with the display order of the conversation items. Specifically, after performing operation, the terminal obtains a sorted order of the conversation items and uses the sorted order as the display order of the conversation items).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Green disclosure, for presenting a listing of message logs, as taught by Ye. One would be motivated to do so that frequency and time attenuation of message transmission and reception, a degree of concern for conversation items can be adjusted dynamically to satisfy demands of the user to the greatest extent. Thus, the flexibility of the conversation list is greatly improved, and the user experience is enhanced..

As to claim 22, Green and Ye teach the method of claim 21, wherein Green further teaches
the one or more activities related to each chat group include accessing the chat group ([0006] Based on locations associated with users included in each group, the social networking system determines a location associated with each group.).

As to claim 23, Green and Ye teach the method of claim 21, Green further teaches the method, further comprising:
determining, based on the one or more activities or the usage time of each chat group, a metric of each chat group ([0043] stores an interaction when at least a threshold amount of a content item associated with a group is presented by a client device 110; [0048] determines scores associated with groups in the set of groups (determining…a metric of each chat group));
ranking, based on the determined metric of each chat group, the plurality of chat groups ([0049] the social networking system 140 ranks groups in the set of groups based on their associated scores and selects groups having at least a threshold position in the ranking); 
Green does not explicitly teach

Ye teaches
identifying, based on the raking of the plurality of chat groups, one or more chat groups to be included in the set of recommended chat groups (col. 9, lines 57-61, the conversation list refers to a conversation list in an instant messaging application, where the conversation list includes conversation items for interaction between the user of the terminal and contacts).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Green disclosure, for presenting a listing of message logs, as taught by Ye. One would be motivated to do so that frequency and time attenuation of message transmission and reception, a degree of concern for conversation items can be adjusted dynamically to satisfy demands of the user to the greatest extent. Thus, the flexibility of the conversation list is greatly improved, and the user experience is enhanced.

As to claim 24, Green and Ye teach the method of claim 23, wherein Green further teaches the metric is indicative of at least one of: 
a number of times each chat group is opened;
a number of times each chat group is opened solely to mark unread messages as read; 
a number of sent messages in each chat group ([00027] the number and types of comments posted by a user about an object; ([0077] the calculator calculates the activeness score using a number of times multimedia content has been transmitted  and received in the individual chatroom ( number of sent messages in each chat group)); 
an amount of time spent by a user in each chat group ([0033] if the user views a content item associated with an additional group having similar characteristics to the group for at least a threshold length of time (time spent), the social networking system identifies an interaction where the user has viewed the content item);
a number of times a user recommended each chat group or invited an individual to join each chat group; and a number of unread messages in each chat group ([0044] the social networking system retrieves interactions where the requesting user hid information describing a group, such as a recommendation to join the group (a number of times a user recommended each chat group or invited an individual to join each chat group)).

As to claim 27, Green and Ye teach the method of claim 23, wherein Ye further teaches 
displaying the recommended chat group list comprises displaying the set of recommended chat groups in a non-chronological order (col. 17, lines 36-36, the terminal sorts the conversation items in a descending order according to the affinity values).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Green disclosure, a sorting conversation items, as taught by Ye. One would be motivated to do so a lower weight may be intelligently assigned to a group conversation in which the user has a low degree of participation to keep the group conversation at an appropriate position in the conversation list, so that no excessive disturbance is caused to the user.

As to claim 28, Green and Ye teach the method of claim 23, wherein Ye further teaches the set of recommended chat groups comprises:
a first chat group having a first ranking (col. 17, lines 58-62, after obtaining the affinity values of the conversation items in the current conversation list, the terminal sorts the obtained affinity values of the conversation items in a descending order); and
(col. 17, lines 58-62, after obtaining the affinity values of the conversation items in the current conversation list, the terminal sorts the obtained affinity values of the conversation items in a descending order, so as to obtain an order of the affinity values of the conversation items),
Examiner note:  Because sorting by a descending order, the conversation items at upper levels are ranking higher than the conversation items at lower levels.
wherein the first chat group is arranged above the second chat group in the displayed recommended chat group list (col. 18, lines 5-7, conversation items that include more recent messages sent between the user and the contact are positioned closer to the top of the conversation list).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Green disclosure, a sorting conversation items, as taught by Ye. One would be motivated to do so a lower weight may be intelligently assigned to a group conversation in which the user has a low degree of participation to keep the group conversation at an appropriate position in the conversation list, so that no excessive disturbance is caused to the user..

As to claim 29, Green teaches a non-transitory computer-readable medium storing executable instructions that, when executed by a processor, cause the processor to control a system to perform:
monitoring one or more activities related to each of a plurality of chat groups associated with a real-time chat application, each activity being initiated in response to an input received via a user interface (fig. 1, [0016] plurality client devices 10 receives input from users, where each of the client devices executes a browser application (chat application) to enable interaction between the client device 110 and the social networking system 140 via the network 120; [0043] the social networking system 140 stores an interaction associated with a user and with a group when the user accesses a content item associated with the group (activities related to each of a plurality of chat groups) via a client device 110 for at least a threshold length of time.  The social networking system 140 also stores information describing additional types of interactions where users viewed content associated with a group; [0040] networking system 140 received an interaction by a user with a group, allowing the social networking system 140 to store information describing interactions by the user with the group in real-time);
monitoring a usage time related to each of the plurality of chat groups ([0045] Based on the retrieved interactions and times associated with the retrieved interactions, the social networking system identifies a set of groups with which the requesting user has at least a threshold likelihood of interacting within a time interval from the groups);
determining, based on the one or more activities related to each chat group, whether each chat group meets a threshold activity quantity, wherein the threshold activity quantity is relative to a plurality of activity quantities of the plurality of chat groups ([0045] Accounting for times associated with interactions between a user and various groups allows the social networking system to identify the set of groups based on the most recent interactions by the user, increasing the likely relevance of the identified groups to the user; [0047] the social networking system 140 applies a model to the retrieved interactions to determine a frequency with which the user performs an interaction with groups (threshold activity quantity) having characteristics matching, or similar to, characteristics of a group);
determining, based on the usage time related to each chat group, whether each chat group meets a threshold usage time ([0045] the set of groups includes groups with which the user has at least a threshold likelihood of interacting during a 24 hour interval (threshold usage time). Identifies one or more groups with which the user previously interacted having characteristics matching, or similar to, the characteristics associated with the group as well as the times when the user performed the interactions with the one or more groups);

identifying, from the plurality of chat groups, a set of recommended chat groups including one or more chat groups that meet the threshold activity quantity and the threshold usage time; and
displaying, via the user interface, a recommended chat group list comprising the set of recommended chat groups.
Ye teaches
identifying, from the plurality of chat groups, a set of recommended chat groups including one or more chat groups that meet the threshold activity quantity and the threshold usage time (col. 15, lines 8-13, after updating the algorithm model, the server sends the updated algorithm model to the terminal, so that the terminal may obtain affinity values of conversation items in the conversation list according to the updated algorithm model and adjust the display order of conversation items (recommended chat groups) in the conversation list according to the affinity values; col. 14, lines 33-45, The server filters the behavior data according to a fourth preset type newly added within a feature update period (threshold usage time), so as to obtain the fourth preset type of data from the behavior data (threshold activity quantity).  When a feature update period of the algorithm model is reached, the server filters the previously received behavior data according to a fourth preset type newly added within the feature update period, wherein col. 11, lines1-2 indicates that behavior data corresponding to a user's interaction with a conversation list from a terminal); and
displaying, via the user interface, a recommended chat group list comprising the set of recommended chat groups (col. 18, lines 9-14, the terminal associates  the sorted order with the display order of the conversation items. Specifically, after performing operation, the terminal obtains a sorted order of the conversation items and uses the sorted order as the display order of the conversation items).


As to claim 30, Green and Ye teach the non-transitory computer-readable medium of claim 29, Green further teaches:
determining, based on the one or more activities or the usage time of each chat group, a metric of each chat group ([0043] stores an interaction when at least a threshold amount of a content item associated with a group is presented by a client device 110; [0048] determines scores associated with groups in the set of groups (determining…a metric of each chat group));
ranking, based on the determined metric of each chat group, the plurality of chat groups ([0049] the social networking system 140 ranks groups in the set of groups based on their associated scores and selects groups having at least a threshold position in the ranking); 
Green does not explicitly teach
identifying, based on the raking of the plurality of chat groups, one or more chat groups to be included in the set of recommended chat groups.
Ye teaches
identifying, based on the raking of the plurality of chat groups, one or more chat groups to be included in the set of recommended chat groups (col. 9, lines 57-61, the conversation list refers to a conversation list in an instant messaging application, where the conversation list includes conversation items for interaction between the user of the terminal and contacts).


As to claim 31, Green and Ye teach the non-transitory computer-readable medium of claim 30, wherein the metric is indicative of at least one of:
a number of times each chat group is opened;
a number of times each chat group is opened solely to mark unread messages as read; 
a number of sent messages in each chat group ([00027] the number and types of comments posted by a user about an object; ([0077] the calculator calculates the activeness score using a number of times multimedia content has been transmitted  and received in the individual chatroom ( number of sent messages in each chat group)); 
an amount of time spent by a user in each chat group ([0033] if the user views a content item associated with an additional group having similar characteristics to the group for at least a threshold length of time (time spent), the social networking system identifies an interaction where the user has viewed the content item);
a number of times a user recommended each chat group or invited an individual to join each chat group; and
a number of unread messages in each chat group ([0044] the social networking system retrieves interactions where the requesting user hid information describing a group, such as a recommendation to join the group (a number of times a user recommended each chat group or invited an individual to join each chat group)).

Claims 6, 10 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 20160378758 A1), in view of Ye (US 10142279 B2), and further in view of Jang (US 20180367325 A1).
As to claim 6, Green and Ye teach the system of claim 4, wherein Green further teaches
the sent messages include a text message ([0037] The web server receives and routes messages between the social networking system 140 and the client device 110.  The message includes text messages or messages sent using any other suitable messaging technique, upload images (graphical messages) to the networking system).
Green does not explicitly teach
enhanced text message or graphical message.
Jang teaches 
enhanced text messages or graphical message ([0052] text message include MMS; [0070] detecting a conversation related event with respect to each chatroom on a messenger include emoji, an image, or a moving picture (graphical messages)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Green disclosure, enhanced text messages as another type of messages are used at the chatroom, as taught by Jang. One would be motivated to do so to indicate that besides using text in the chatroom, user are able to send multimedia message service (MMS), such as photos, moving pictures, emoji, which are also use to calculate a score for each chatroom).

As to claim 10, Green and Ye teach the system of claim 1, wherein Green further teaches the instructions, when executed by the processor, further cause the processor to control the system to perform: 
generating, based on the one or more activities or the usage time related to each chat group during a first time period, a first ranked list of the plurality of chat groups for the first time period ([0005] social networking system identifies a set of groups as groups with which the user has at least a threshold likelihood of interacting (one or more activities) within a time interval and determine scores associated with each group (first ranked list of the plurality of chat groups for the first time period)); and
generating, based on the one or more activities or the usage time related to each chat group during a second time period, a second ranked list of the plurality of chat groups for the second time period different from the first time period ([0005] the social networking system identifies a set of groups as groups that user interacting during a time interval, such as 24 hours.  Examiner note:  This paragraph teaches that, after 24 hours interval, the ranking will be performed in a next 24 hours interval as long as the social networking still executing.  That is, the ranking of the next 24 hours interval is different from the previous 24 hours interval), 
Green does not explicitly teach
displaying, during the first time period, a first recommended chat group list comprising one or more chat groups selected based on the first ranked list of the plurality of chat groups; and 
displaying, during the second time period, a second recommended chat group list comprising one or more chat groups selected based the second ranked list of the plurality of chat groups.
Jang teaches
displaying, during the first time period, a first recommended chat group list comprising one or more chat groups selected based on the first ranked list of the plurality of chat groups (fig. 10, [0093] favorite chatrooms 1011 that are selected based on at least one of an activeness score for chatroom and a similarity score associated with contextual information may be sorted and displayed in descending order of probability scores.  The favorite chat room 1011 is controlled by a user to change for every period of time (e.g. 1 minute) (first time period)); and 
displaying, during the second time period, a second recommended chat group list comprising one or more chat groups selected based the second ranked list of the plurality of chat groups (fig. 10, [0093] favorite chatrooms 1011 that are selected based on at least one of an activeness score for chatroom and a similarity score associated with contextual information may be sorted and displayed in descending order of probability scores.  The favorite chat room 1011 is controlled by a user to change for every period of time (e.g. second period of time) (second time period))
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Green disclosure, the screen for displaying the list of the sorted group in a period of time, as taught by Jang. One would be motivated to do so to store and to display the recognized contextual information in association with a conversation related event in response to detecting the conversation related event with respect to each of chatrooms included in a chatroom list based on the activeness score.  So that the group of a higher score will be placed on the top of the group of a lower score for a user easily to access for the group that the user have more activities).

As to claim 25, Green and Ye teach the method of claim 24, Green further teach
wherein the sent messages include a text message ([0037] The web server receives and routes messages between the social networking system 140 and the client device 110.  The message includes text messages or messages sent using any other suitable messaging technique, upload images (graphical messages) to the networking system), 

enhanced text message, or graphical message.
Jang teaches
enhanced text message, or graphical message ([0052] text message include MMS; [0070] detecting a conversation related event with respect to each chatroom on a messenger include emoji, an image, or a moving picture (graphical messages)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Green disclosure, enhanced text messages as another type of messages are used at the chatroom, as taught by Jang. One would be motivated to do so to indicate that besides using text in the chatroom, user are able to send multimedia message service (MMS), such as photos, moving pictures, emoji, which are also use to calculate a score for each chatroom).

As to claim 26, Green and Ye teach the method of claim 23, Green further teaches:
generating, based on the one or more activities or the usage time related to each chat group during a first time period, a first ranked list of the plurality of chat groups for the first time period ([0005] social networking system identifies a set of groups as groups with which the user has at least a threshold likelihood of interacting (one or more activities) within a time interval and determine scores associated with each group (first ranked list of the plurality of chat groups for the first time period));
generating, based on the one or more activities or the usage time related to each chat group during a second time period, a second ranked list of the plurality of chat groups for the second time period different from the first time period [0005] the social networking system identifies a set of groups as groups that user interacting during a time interval, such as 24 hours.  Examiner note:  This paragraph teaches that, after 24 hours interval, the ranking will be performed in a next 24 hours interval as long as the social networking still executing.  That is, the ranking of the next 24 hours interval is different from the previous 24 hours interval);
Green does not explicitly teach
displaying, during the first time period, a first recommended chat group list comprising one or more chat groups selected based on the first ranked list of the plurality of chat groups; and 
displaying, during the second time period, a second recommended chat group list comprising one or more chat groups selected based the second ranked list of the plurality of chat groups.
Jang teaches
displaying, during the first time period, a first recommended chat group list comprising one or more chat groups selected based on the first ranked list of the plurality of chat groups (fig. 10, [0093] favorite chatrooms 1011 that are selected based on at least one of an activeness score for chatroom and a similarity score associated with contextual information may be sorted and displayed in descending order of probability scores.  The favorite chat room 1011 is controlled by a user to change for every period of time (e.g. 1 minute) (first time period)); and 
displaying, during the second time period, a second recommended chat group list comprising one or more chat groups selected based the second ranked list of the plurality of chat groups (fig. 10, [0093] favorite chatrooms 1011 that are selected based on at least one of an activeness score for chatroom and a similarity score associated with contextual information may be sorted and displayed in descending order of probability scores.  The favorite chat room 1011 is controlled by a user to change for every period of time (e.g. second period of time) (second time period))
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Green disclosure, the screen for displaying the list of the sorted group in a period of time, as taught by Jang. One would be motivated to do so to store and to display the recognized contextual information in association with a conversation related event in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH NGUYEN/               Examiner, Art Unit 2454